Citation Nr: 1311548	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-47 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to non-service-connected death pension.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to December 1973.  He died in September 1984.  The appellant is his surviving son.

This matter comes to the Board of Veterans' Appeals (Board) from May and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the matter was later transferred to the Muskogee, Oklahoma RO.

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to non-service-connected death pension are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of his death in September 1984, the Veteran was not in receipt or entitled to receive compensation for any service-connected disability as he had never filed a claim for service connection of any disability prior to his death.  

2.  The appellant filed his claim for DIC under 38 U.S.C.A. § 1318 in October 2008.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), are not applicable to the appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 currently on appeal because resolution of this claim turns solely on a matter of law and not on the underlying facts or development thereof.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Consequently, the Board is not required to address the Agency of Original Jurisdiction's (AOJ) efforts to comply with the VCAA with respect to the issues here on appeal.  It is noted that the relevant facts in this case are not in dispute.  The appellant does not dispute that the Veteran filed any claim for service connection prior to his death in September 1984, which is controlling in this case regardless of any notice or assistance that VA could have theoretically provided him.  

There is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  In any event, all known and available records relevant to the issue on appeal have been obtained and associated with the claims file.

The Veteran died in September 1984.  See Certificate of Death.  The appellant in this matter is the late Veteran's surviving son.  The appellant filed his claim for DIC under 38 U.S.C.A. § 1318 in October 2008.

In an October 2009 rating decision the AOJ initially determined that the appellant was permanently incapable of self-support.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  His claim for DIC under 38 U.S.C.A. § 1318 was denied in a May 2010 rating decision.  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant seeks entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving child in cases where a veteran's death was not service-connected, provided that the veteran was in receipt of or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least 5 years from the date of his discharge or release from active duty, for 10 or more years immediately preceding his death or for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.  38 C.F.R. § 3.22. 

For purposes of this section, "entitled to receive" means that at the time of death, the veteran had a service connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service- connected disability rating; (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

At the outset, the Board notes that pursuant to Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), it need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating.  In Rodriguez, the U.S. Court of Appeals for the Federal Circuit determined that the theory of hypothetical entitlement need not be applied.  Id.  In this case, there was no claim pending for DIC benefits claimed under the provisions of 38 U.S.C.A. § 1318 on January 21, 2000, as the appellant filed his claim for DIC benefits in October 2008.  Hypothetical entitlement is not for application in this case.

The only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met.  At the time of his death in September 1984, the Veteran was not in receipt or entitled to receive compensation for any service-connected disability as he had never filed a claim for service connection of any disability prior to his death.  Thus, it is impossible for the claimant to substantiate the present claim through any means allowable by law.  Accordingly, the claim must be denied and the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  In fact, in a case such as this, where the law and not the evidence is dispositive, the claim should be denied and the appeal to the Board terminated because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

In an October 2009 rating decision the AOJ initially determined that the appellant was permanently incapable of self-support.  His claim for service connection for the cause of the Veteran's death was denied in a May 2010 rating decision.  Entitlement to non-service-connected death pension was denied in a July 2010 rating action on the basis that the appellant's income exceeded the applicable limits established by VA.  

In July 2010 the appellant filed a Notice of Disagreement (NOD) as to the AOJ's determinations.  Accordingly, in November 2010 the AOJ issued a Statement of the Case (SOC).  

In December 2010 the appellant submitted his Substantive Appeal (VA Form 9) along with evidence relevant to his claim of service connection for the cause of the Veteran's death, which has yet to be considered by the AOJ.  He also submitted evidence regarding his finances that has yet to be considered by the AOJ and which is relevant to his claim for non-service-connected death pension.  He has not waived initial AOJ consideration of any of this evidence.  See 38 C.F.R. § 20.1304(c).  As such the evidence must be returned for consideration by the AOJ, and if the benefits sought remain denied, for issuance of a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31 (2012).

Accordingly, the case is REMANDED for the following action:

After completion of any other indicated development, readjudicate the appellant's claims of entitlement to service connection for the cause of the Veteran's death and entitlement to non-service-connected death pension with consideration of all additional evidence submitted or otherwise obtained since the latest November 2010 SOC.  If the benefits sought on appeal continue to be denied, send him another SSOC and give him an opportunity to submit additional evidence and/or argument in response thereto before returning the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


